DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Forms (SB08) submitted on 10 August 2021 and 13 September 2021 have been considered.

Claims 1, 3-5, 7-17, 20, and 23-25 are allowed.
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Oh (KR #2018/0029636 A) in view of Kato et al. (US PGPUB #2018/0190311) further in view of Info Unlimited (CANINE 10RC-HP10 Instructions) teaches an apparatus comprising,
a microphone array and a plurality of transducers, the microphone array and the plurality of transducers communicatively coupled with at least one processor, the at least one processor communicatively coupled with a memory;
the microphone array for receiving at least one signal;
each transducer of the plurality of transducers configured to deliver a correction signal along a transducer beam spread axis, wherein the plurality of transducers is positioned on the apparatus for providing a combined transducer beam spread coverage in the horizontal plane.


one or more applications running on the at least one processor for using information of the at least one signal to detect a sound event, the detecting the sound event including selecting one or more transducers from the plurality of transducers, the detecting the sound event including instructing the selected one or more transducers to deliver a correction signal, the detecting the sound event including determining a sound event bearing, wherein the sound event bearing comprises an angle from a reference line to a direction of the sound event, the selecting the one or more transducers from the plurality of transducers including comparing the sound event bearing with transducer bearings of the plurality of transducers, wherein a transducer bearing comprises an angle from a respective transducer beam spread axis to the reference line, wherein the memory comprises the transducer bearings.

These limitations, in combination with the remaining limitations of independent Claims 1, 20, and 25 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651